Citation Nr: 0704010	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cervical and thoracic 
spine disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and JB


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran had a hearing before 
the Board in November 2004 and the transcript is of record.

The case was brought before the Board in November 2005, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDING OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's current  cervical and thoracic spine 
condition(s) are causally related to active service.


CONCLUSION OF LAW

The veteran's cervical and thoracic spine disabilities were 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§  1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of the information and evidence necessary to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to obtain the evidence needed.  

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letters 
sent to the veteran in September 2002 and January 2006.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The January 2006 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case by the September 2002 letter.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded medical examination to obtain an 
opinion as to whether his spine conditions can be directly 
attributed to service. Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

Legal Criteria

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The veteran alleges that his current cervical and thoracic 
spine conditions are the result of an in-service accident 
where his truck exploded hitting a road mine causing second 
degree burns and blunt trauma to his back. 

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. 

The Board notes that the veteran's in-service accident is 
well documented in his service medical records indicating the 
veteran earned a Purple Heart after the accident.  The 
veteran's DD-214 further confirms the veteran's Purple Heart 
as well as other medals indicative of combat exposure.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. 

In this case, specifically, the veteran's recollection of the 
in-service injury are presumed to be accurate, but does not 
relieve the requirement that his current disorder be 
medically linked to the in-service injury.

The first question that must be addressed is whether 
incurrence of any chronic cervical or thoracic spine 
condition is factually shown during service.  The Board 
concludes they are not.  The service medical records indicate 
one complaint of back pain in September 1968 and, more 
significantly, the truck accident in October 1969 causing 
second degree burns on the veteran's back as well as blunt 
trauma to the back.  The veteran, at that time, was 
hospitalized for 14 days and discharged thereafter to full 
duty.  The veteran was able to serve with no back complaints 
through his separation in February 1970.  The veteran's 
separation examination, moreover, is silent as to any spine 
abnormalities.  Although the veteran suffered a serious 
injury, it is clear his condition fully resolved without 
residuals prior to separation from the military.  His service 
medical records are simply devoid of any findings consistent 
with a chronic cervical or thoracic spine condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. 

The Board finds the preponderance of the evidence does 
indicate continuity of symptomatology.  After service, the 
veteran was seen in a VA outpatient treatment facility as 
early as May 1970 complaining of back pain.  At that time x-
rays did not confirm any abnormality and he was diagnosed 
with muscular strain, treated with prescribed medications and 
heating pads. 

There is a gap in medical treatment thereafter until August 
2002, the filing of the veteran's claim.  The veteran, during 
his Board hearing, testified that thereafter he did not 
return to the VA clinic for many years because he felt ill 
treated at the time.  In support of his contention that his 
back continued to have pain through those years, he submitted 
numerous lay statements from friends, to include live 
testimony from co-worker JB, indicating he had back pain 
since separation from the military causing him to miss many 
days of work.  There is also a 1973 rating decision allowing 
service connection for the veteran's back for treatment 
purposes, suggesting the veteran did attempt to seek 
treatment then as well.

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  That is, the Board 
presumes continuity of symptomatology.  The provisions 
concerning continuity of symptomatology, however, do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

The crucial inquiry, then, is whether the veteran's current 
spine conditions are related to his in-service accident or 
any other remote incident in service.  The Board concludes 
they are not. 

The first medical evidence of a chronic spine disability is 
in an August 2002 VA examination report where the examiner 
diagnosed the veteran with "status post blunt trauma to his 
thoracic spine with spondylosis on x-rays."  A subsequent 
January 2003 VA examination similarly diagnosed the veteran 
with cervical and thoracic spondylosis on x-ray.  Neither 
examiner, however, opined as to the etiology of the 
condition.  VA outpatient treatment records from 2003 to 2006 
similarly show multiple diagnoses of the cervical and 
thoracic spine, to include spondylosis, osteoarthritis and 
stenosis, but lack any opinion regarding etiology.

The veteran sought private medical treatment for his back in 
2003 where he was diagnosed with cervical spondylosis, disk 
protrusion, degenerative disk disease and thoracic facet 
arthropathy.  A June 2003 statement from a Dr. N opined 
regarding the etiology of the veteran's conditions as 
follows:

[The veteran] has been diagnosed with Thoracic Facet 
Arthoropathy. In my opinion, this condition was caused 
by a strong force to his back, such as a blast or 
explosion.

The opinion lends support to the veteran's allegations, but 
does not conclusively state that the veteran's current 
condition was caused by the accident over thirty years prior. 

On the other hand, the veteran was afforded a VA examination 
in August 2006 to ascertain the veteran's current diagnoses 
and their likely etiology.  The examiner diagnosed the 
veteran with cervical spondylosis with degenerative disk 
disease and stenosis.  In regard to etiology, the examiner 
opined as follows:

More likely than not, [the cervical spine conditions 
are] not related to trauma from October 1969.  This is 
my opinion because: a) he has not sought medical 
attention between 1970 and 2002, b) because his exit 
physical less than one year after the injury he said no 
to back trouble and had a normal examination, c) the 
magnetic resonance imaging scan is mostly with mild and 
minimal findings, whereas one would expect much more 
significant findings if this was a chronic progressive 
process going on for 36 years. 

The Board finds the examiner's opinions compelling.  The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the C-file, including the 
veteran's service medical records, VA outpatient records and 
Dr. N's opinion. 

Also compelling, even though Dr. N opines the veteran's 
condition probably came from a strong force to his back, no 
medical provider has ever specifically linked the veteran's 
spine conditions with the October 1969 accident or any other 
remote incident of service.  Although favorable at first 
glance, Dr. N's opinion does not conclusively relate the 
veteran's current condition to any incident of service.  
Speculative or inconclusive medical opinions are not 
probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
In contrast, the August 2006 examiner clearly and thoroughly 
explains why the veteran's condition is most likely not 
related to the in-service October 1969 accident.  Also 
significant, the first medical evidence of a chronic spine 
condition is not until August 2002, over thirty years after 
the in-service 1969 accident. 

Although the Board accepts the veteran's statements that he 
suffered with back pain since service, his claim fails based 
upon the lack of medical nexus associating his in-service 
injury to a current disability.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  In other words, even accepting the 
veteran's allegations, no medical professional has ever 
conclusively linked his current cervical and thoracic spine 
conditions to any remote incident of service. 

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for cervical and thoracic spine 
disabilities must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cervical and thoracic 
spine disabilities is denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


